Exhibit 99.1 ESSENDANT NAMES RICHARD D. PHILLIPS INTERIM PRESIDENT AND CHIEF EXECUTIVE OFFICER Robert B. Aiken, Jr. Resigns to Pursue Opportunity Outside the Company DEERFIELD, Ill., June 13, 2017 Essendant Inc. (NASDAQ: ESND), a leading wholesale distributor of business products, announced today that Richard D. Phillips, Essendant’s Group President of Industrial, has been appointed interim President and Chief Executive Officer, effective immediately.Mr. Phillips succeeds Robert B. Aiken, Jr., who has resigned as President and CEO and as a Director to pursue an opportunity outside the Company.The Board has formed a search committee chaired by Essendant Director Paul S. Williams and has retained an independent search firm to assist in the process of selecting a permanent CEO. “Ric has demonstrated exceptional leadership in key growth areas since joining Essendant in 2013, including guiding the expansion of our ecommerce relationships and driving improved performance in Industrial.We are pleased he has agreed to serve as interim President and CEO,” said Charles K. Crovitz, Essendant’s Chairman of the Board.“We are confident that under Ric’s leadership, our ongoing efforts to transform Essendant will continue to progress as the Board diligently conducts its search for a permanent leader.” Mr. Crovitz continued, “On behalf of the Board, I want to thank Bob for his service to Essendant over the years.He made numerous contributions as a Board member and as CEO, and we wish him well in his future endeavors.” Mr. Phillips added, “I am honored to step into this new role at Essendant as we continue to execute our transformation plan.I am confident in our future and look forward to working closely with the Board and the rest of the Essendant team to deliver improved performance and long-term value for shareholders.”
